Citation Nr: 0005886	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, by 
the Buffalo Regional Office (RO), which increased the 
disability evaluation for PTSD from 30 percent to 50 percent, 
effective February 28, 1994, and denied the veteran's claim 
for a total disability rating based upon individual 
unemployability.  The notice of disagreement with that 
determination was received in December 1995.  The statement 
of the case (SOC) was issued in January 1996.  The 
substantive appeal was received in February 1996.  A 
supplemental statement of the case (SSOC) was issued in 
December 1996.  The appeal was received at the Board in July 
1998.  

In November 1998, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
was issued in July 1999.  The appeal was received back at the 
Board in November 1999.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in February 2000.  


REMAND

When this case was before the Board in November 1998, it was 
remanded to the RO for further evidentiary development.  
Specifically, in our remand, the Board directed that relevant 
records of medical treatment of the veteran, provided by VA 
and/or other health care providers, be obtained.  In 
addition, the RO was requested, in pertinent part, to afford 
the veteran a VA psychiatric examination in order to 
determine the severity of his service-connected PTSD; the 
examiner was also requested to provide an opinion as to the 
degree of social and industrial impairment due to the 
veteran's PTSD.  

The record reflects that, in March 1999 the RO sent a letter 
to the veteran, requesting that he complete Authorizations 
for Release of Information and provide names and addresses of 
medical providers, so that the RO could obtain medical 
records from any providers who had treated him for PTSD.  The 
veteran was advised that he should respond to the request as 
soon as possible, preferably within 60 days.  It appears that 
the veteran has not responded to the RO's request.  The Board 
finds that the RO has satisfied the remand order to that 
extent, and has satisfied its duty to assist the veteran in 
seeking to obtain such treatment records.  Hence, the RO need 
take no further action in this regard.  

With respect to the VA psychiatric examination, the record 
includes a computer-generated printout of June 24, 1999, 
noting that the veteran had failed to report for a PTSD 
examination (apparently scheduled to be performed on that 
date).  However, the record does not contain a copy of the 
notification letter to the veteran informing him of the time 
and place of such examination, of his duty to report for same 
pursuant to 38 C.F.R. § 3.326(a) (1999), and of the 
consequences of his failure to report for the scheduled 
examination under 38 C.F.R. § 3.655 (1999).

In a Written Brief Presentation, submitted to the Board in 
February 2000, the veteran's representative has directed our 
attention to the lack of appropriate notice to the veteran, 
as described above.  Citing to the decision of the United 
States Court of Appeals for Veterans Claims in Stegall v. 
West, 11 Vet.App. 268 (1998) (holding that remand is required 
when there has been a failure to comply with directions in a 
prior Board remand), the representative has asserted that the 
case must be returned to the RO for rescheduling of the VA 
examination.

In this regard, the Board notes that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with a original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  However, where good cause is shown, an examination 
may be rescheduled.  38 C.F.R. § 3.655 (1999).  Further, the 
Board observes that the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

In the July 1999 SSOC, the RO advised the veteran that he had 
failed to make himself available for a VA-mandated 
examination.  However, the veteran was not advised of the 
applicability of 38 C.F.R. § 3.655 to his case.  The veteran 
might be prejudiced if the Board were to apply 38 C.F.R. 
§ 3.655 in the first instance, without notifying him and his 
representative of its potential applicability.  See Curry v. 
Brown, 7 Vet.App. 59 (1994); Bernard v. Brown, 4 Vet.App. 384 
(1993).  The veteran must be advised of his responsibility to 
report for the examination and of the possible outcome if he 
fails, without good cause, to so report.  Therefore, the 
Board finds that the veteran should be given another 
opportunity report for a VA examination.  

We must acknowledge that the present decision constitutes the 
first occasion on which the veteran has been notified that a 
failure to report for his scheduled VA examination, without 
good cause, can result in a denial of his claim for an 
increased rating.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided an SOC or SSOC containing 
information as to this issue.  Thus, the Board will remand 
the matter to the RO, in order to avoid the possibility of 
prejudice to the claimant.  38 C.F.R. § 19.9 (1999).  

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Brock v. Brown, 10 
Vet.App. 155, 165 (1997), Olson v. Principi, 3 Vet.App. 480, 
483 (1992).  

Because current medical findings are needed to properly 
adjudicate the veteran's increased rating claim, and the last 
VA examination of the veteran's service-connected PTSD was 
more than five years ago, in 1994, the veteran should be 
accorded another psychiatric examination.  See Snuffer v. 
Gober, 10 Vet.App. 400, 403 (1997); Caffrey v. Brown 6 
Vet.App. 377, 383-4 (1994).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comport with due process of law.  For that 
reason, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain any VA treatment records 
of the veteran, which are not currently in the 
claims file, and associate them with the claims 
file.  

2.  The RO should schedule the veteran for a VA 
psychiatric examination to determine the current 
severity of his service-connected PTSD.  The 
veteran and his representative should be notified 
of the date, time, and place of the examination in 
writing, and a copy of the notification letter 
should be associated with the claims file.  The 
veteran is hereby specifically informed of the 
consequences of failure to report, as set forth in 
38 C.F.R. § 3.655.  The claims folder and a copy 
of this REMAND must be made available to the 
examiner and reviewed in conjunction with the 
examination.  

3.  Because this case is subject to both the old 
and the new versions of the rating criteria for 
mental disorders, copies of the revised criteria 
for rating psychiatric disabilities which came 
into effect on November 7, 1996, and the criteria 
in effect prior to November 7, 1996, must be 
provided to the physician.  While a percentage 
rating must not be assigned by the examiner, the 
examiner must address each and every factor 
enumerated in the criteria under both old and new 
rating schedules.  This is to ensure that the 
decision to assign a particular rating may be 
fully justified, both to the veteran and to any 
reviewing authority.  In addition, the examiner 
must furnish a complete multiaxial evaluation of 
the service-connected psychiatric disorder, 
including a score on the Global Assessment of 
Functioning (GAF) scale on Axis V, along with an 
explanation of the significance of the assigned 
score.  The examiner should render an opinion as 
to the degree of industrial inadaptability due to 
the veteran's service-connected PTSD.  If 
employment is not feasible due solely to the 
service-connected disability, the examiner should 
so indicate.  The examiner should discuss social 
impairment as it affects industrial adaptability 
and otherwise.  

4.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been completed.  If any 
development is incomplete, appropriate corrective 
action should be taken.  Specific attention is 
directed to the examination report.  If the 
examination report does not include fully detailed 
descriptions of all test reports, special studies 
or opinions requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet.App. 268 (1998).  

5.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for PTSD 
and for an unemployability rating.  As the rating 
criteria for psychiatric disabilities have changed 
during the pendency of the claims, both the old 
and revised regulations must be considered, and 
the one most favorable to the veteran applied.  
However, a rating under the revised criteria may 
not be made prior to the effective date of the 
regulation.  

6.  If the decision remains adverse to the 
veteran, both he and his representative should be 
furnished a supplemental statement of the case, 
which summarizes the pertinent evidence, all 
applicable law and regulations, including 
discussion of the changes to the psychiatric 
disabilities section of the rating schedule, 
effective November 7, 1996.  If the veteran has 
failed to report for an examination, citation and 
discussion of 38 C.F.R. § 3.655 must be provided.  
The SSOC should also reflect detailed reasons and 
bases for the decisions reached.  The veteran and 
his representative should then be afforded a 
reasonable period of time in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (1999).




